DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Regarding the argument that Ganelin (US Patent 6,129,507) does not disclose “the casing part includes an axially-aligned portion connected to a radially outer end of the casing part” is not persuasive as the breaking portion is stationary and is merely referred to being at the periphery of the pump housing (10, Col. 8 lines 12-16) and is further disclosed as stationary, there is no visible gap between the disk (50) and the breaking vanes (56) and are therefore connected in the broadest reasonable interpretation. While the following rationale is not relied upon for the maintenance of the 35 U.S.C. 102 rejection of claim 1, the Examiner points out that MPEP 2144.04 V. B. states “that the use of a one piece construction instead of the structure discloses in [the prior art] would be merely a matter of obvious engineering choice.” and the immediate argument that the immediate application is the same object, but with ‘one part’ vs. ‘two parts’ is immaterial to patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-21, 27, 29-30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganelin (US Patent 6,129,507 A).

Regarding claim 15, Ganelin discloses a centrifugal pump (Abstract), comprising: a casing (10), the casing including an inlet-side wall extending radially between a pump inlet and a pump outlet (11); and a radial impeller (20) surrounded by the casing (Fig. 1A), wherein the casing includes a channel (55) configured to guide a flow from a front impeller side space (31), the channel being formed between the inlet-side wall (11) of the casing (10) and a casing part (50, 56), the part casing being located between a cover side of the radially impeller (21) and the inlet-side wall of the casing (11), the impeller side space is located between the cover side of the impeller and the casing (Fig. 1A; Col. 5, lines 22-33), to a radial rap (60) between the radial impeller and the casing, and the casing part includes an axially aligned portion (56) connected to a radially outer end of the casing part (50, 56 are touching in Fig. 1, 56 is a non-rotating piece and therefore can be considered to be touching or connected; Col. 8 lines 12-16).

Regarding claim 16, Ganelin discloses all of claim 15 as above, wherein the flow enters the channel from the front impeller side space (64, and 56 shows two pathways to enter the channel 55).

Regarding claim 17, Ganelin discloses all of claim 16 as above, wherein the channel has an axial section extending in an axial direction (56, described as braking vanes allow for the fluid to flow from the annular gap 62 and the cavity 31 into the channel).

Regarding claim 18, Ganelin discloses all of claim 17 as above, wherein the channel has a radial section extending in a radial direction (Fig. 1A shows the channel 55 having a radial section from 56 to 60).
Regarding claim 19, Ganelin discloses all of claim 18 as above, wherein the impeller has a cover shroud (21) at the cover side.

Regarding claim 20, Ganelin discloses all of claim 19 as above, wherein at least a portion of the radial section of the channel is arranged parallel to the cover shroud (Fig. 1A shows the channel following the cover side shroud).

Regarding claim 21, Ganelin discloses all of claim 19 as above, wherein the radial gap is a sealing gap (Col. 5, lines 22-33).

Regarding claim 27, Ganelin discloses all of claim 15 as above, wherein a flow region in the front impeller side space has a radial speed profile with an S-shaped curve (Fig. 2 shows the speed profile with an S-shaped curve in the radial direction of the front cavity 31).

Regarding claim 29, Ganelin discloses all of claim 27 as above, wherein a flow region in the front impeller side space has a tangential speed profile that is largely constant (Fig. 2, region 3 shows the tangential speed profile as largely constant since region 3 is the largest).

Regarding claim 30, Ganelin discloses all of claim 15 as above, wherein a flow region in the front impeller side space has a tangential speed profile that is largely constant (Fig. 2, region 3 shows the tangential speed profile as largely constant since region 3 is the largest).

Regarding claim 31, Ganelin discloses all of claim 15 as above, wherein at least a portion of the channel has a ring-shaped cross section (50; Col. 8, lines 10-11, describe the structure as disk shaped and is considered also ring-shaped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-26, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ganelin (US Patent 6,129,507 A) in view of Raub (US Patent 3,510,230 A).

Ganelin discloses all of claim 21 as above, Ganelin further discloses, wherein the channel guides the flow on the impeller side to a region adjacent the seal (60) arrangement (the seal is in contact with the fluid that circulates through the channel 55, the space 64, the cavity 31, and the braking vanes 56), wherein the channel is delimited by a casing part having a generally L-shaped cross sectional profile (Fig. 1A shows the channel having the L-shaped profile, as the channel includes 56, 62, and 55), wherein the casing part is pot-shaped or bell shaped (10, Fig. 1A shows the casing as pot shaped), wherein a flow region in the front impeller side space has a radial speed profile with an S-shaped curve (Fig. 2 shows the speed profile with an S-shaped curve in the radial direction of the front cavity 31), wherein a flow region in the front impeller side space has a tangential speed profile that is largely constant (Fig. 2, region 3 shows the tangential speed profile as largely constant since region 3 is the largest).


Raub discloses a split ring seal arrangement using graphite seals for centrifugal pumps.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the already existing seals of Ganelin to have the split ring arrangement of Raub, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that split ring seals would result in greater efficiency from a combination of lower power input requirements and higher head at identical fluid flow rates (Col. 4, lines 19-49; Table 1 vs. Table 2).

Regarding claim 22, the combination of Ganelin and Raub teach all of claim 21 as above, wherein the centrifugal pump has a splint ring seal arrangement (Raub) which includes the sealing gap (Ganelin, 60).

Regarding claim 23, the combination of Ganelin and Raub teach all of claim 22, as above wherein the channel guides the flow on the impeller side to a region adjacent to the split ring seal arrangement (Raub teaches the split ring seal, and Ganelin discloses that the sealing gap 60 is in fluid communication with the channel).

Regarding claim 24, Ganelin and Raub teach all of claim 23 as above, wherein the channel is delimited by a casing part having a generally L-shaped cross-sectional profile (Ganelin).

Regarding claim 25, Ganelin and Raub teach all of claim 24 as above, wherein the casing part is pot-shaped or bell-shaped (Ganelin).

Regarding claim 26, Ganelin and Raub teach all of claim 25 as above, wherein a flow region in the front impeller side space has a radial speed profile with an S-shaped curve (Ganelin).

Regarding claim 28, Ganelin and Raub teach all of claim 26 as above, wherein a flow region in the front impeller side space has a tangential speed profile that is largely constant (Ganelin).

Regarding claim 32, Ganelin and Raub teach all of claim 23 as above, wherein a least a portion of the channel has a ring-shaped cross-section (Ganelin).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745